               Case 2:21-cr-00039-RSM Document 14 Filed 03/08/21 Page 1 of 1




 1                                                      CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     UNITED STATES OF AMERICA,                         )   No. CR21-039-RSM
 7                                                     )
                     Plaintiff,                        )
 8                                                     )   ORDER GRANTING
                v.                                     )   MOTION TO PROCEED WITH
 9                                                     )   GUILTY PLEA HEARING BY VIDEO
     CHRISTIAN ASENCIO,                                )
10                                                     )
                     Defendant.                        )
11                                                     )
12          THE COURT has considered Christian Asencio’s unopposed motion to proceed
13   with his guilty plea hearing by video, along with all the records and files in this case.
14          THE COURT FINDS that a videoconference guilty plea hearing should take
15   place as soon as practical because further delays in this case would cause “serious harm
16   to the interests of justice.” See General Order No. 04-20 (3/30/20).
17          THE COURT ORDERS that a guilty plea hearing be scheduled by
18   videoconference on March 11, 2021.
19          DATED this 8th day of March 2021.


                                                      A
20
21
                                                      RICARDO S. MARTINEZ
22                                                    CHIEF UNITED STATES DISTRICT
                                                      JUDGE
23
     Presented by:
24
     s/ Corey Endo
25
     Assistant Federal Public Defender
26   Attorney for Christian Asencio

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED WITH GUILTY                                    1601 Fifth Avenue, Suite 700
       PLEA HEARING BY VIDEO                                             Seattle, Washington 98101
       (United States v. Asencio, CR21-039-RSM) - 1                                 (206) 553-1100
